DETAILED ACTION
3c, 7, and 12.       Applicant’s arguments filed on March 18, 2022 with respect to amendments to claims 1 and 19 have been considered and are not persuasive. Upon further consideration, the cited prior art reference(s) IWAI (U.S. Patent Application Publication # 2010/0229231 A1) does address the new amended limitation set forth within independent claims 1 and 19. 
IWAI teaches “a license management system, a license management method and a license management program that can manage licenses classified by type of user and reduce a burden on administrators by automatically registering a user-type ID from a user manipulation.”(Fig(s).1-2 and 9; Paragraph [0010]) For example, Iwai teaches “After a user logs in to the target system 110, the data transmitting section 111 transmits to the license management system 100 the user ID, the password, and the function ID representing the function of a login-target application.”(Fig.1-2 and 9; Paragraph [0040]) Further, Iwai teaches “the license management method further includes an authentication confirmation step of making inquiries to the authentication database as to whether a combination of the user ID received in the data receiving step and the password is correct, and prohibiting the user from logging in when the combination is incorrect.”(Paragraph [0095]) Further, Iwai teaches “the user-type ID helps to separate the licenses that should be checked, making it possible to reduce a burden on ”(Paragraph [0014])Hence, the examiner equates Iwai’s user ID (e.g.: user-type ID) to be used to authenticate access to a login-target application with to applicant’s device property. The examiner equates Iwai’s authentication confirmation as the applicant’s control parameter concept.
Therefore, new rejections can be formulated to address the limitations as set forth in independent claim 1 and 19 rendering the applicant’s amendments filed on March 18, 2022 moot.

/SALVADOR E RIVAS/           Primary Examiner, Art Unit 2413                                                                                                                                                                                             
March 22, 2022